Citation Nr: 1523375	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to an initial compensable evaluation for service-connected residuals of status post small bowel obstruction and incidental appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2014, the Veteran submitted an application for disability compensation and related compensation benefits (VA Form 21-526EZ) which requested compensation for tinnitus, burned scars, right leg numbness, exposure to "agents," heart problems, extracted wisdom teeth, weak knees, and residuals of status post partial amputation of the right index finger.  Subsequently, his representative submitted a March 2015 statement that raised the issue of entitlement to service connection for bilateral hearing loss.  To the extent that the Veteran has raised new claims, these matters are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Bilateral Foot Disorder

The Veteran is seeking entitlement to service connection for bilateral foot disorder, which he attributes to standing for long periods of time in combat boots while performing duties as a cook while on active duty in the United States Coast Guard.

The Veteran's post-service VA treatment records show that he was previously diagnosed as having bilateral calcaneal spurs based on x-ray findings and that he has received ongoing treatment for heel pain since February 2003.  Moreover, at his March 2015 hearing before the Board, the Veteran testified that his bilateral heel spurs caused him a significant amount of pain and made it difficult to walk.  He also indicated that he had disfigured toenails.

Under these circumstances, Veteran must be afforded an appropriate examination to determine whether his current bilateral foot spurs or disfigured toenails are related to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his bilateral foot spurs and disfigured toenails.  The RO must then obtain copies of the related medical records that are not already in the evidence of record.  Regardless of his response, the RO must obtain any available updated treatment records from the VA Medical Center in Houston, Texas.
 
B.  Psychiatric Disorder

The Veteran is seeking entitlement to service connection for a psychiatric disorder.  At his March 2015 Board hearing, the Veteran stated that while in the United States Coast Guard he assisted with rescue missions.  He further asserted that he recovered dead bodies from the water on multiple occasions and transported them to the port.  

In August 2013, the Veteran was assessed as having intermittent explosive disorder with anger and anxiety.  In February 2015, the Veteran was found to have generalized anxiety disorder and an unspecified depressive disorder.

In order to properly adjudicate the Veteran's claim, he must be provided an appropriate examination to determine whether any previously or currently diagnosed psychiatric disorders are related to his military service.  See McLendon, 20 Vet. App. at 81; see also McClain, 21 Vet. App. at 321.  Furthermore, the RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his psychiatric disorder.  The RO must then obtain copies of the related medical records that are not already in the evidence of record.  Regardless of his response, the RO must obtain updated treatment records from the VA Medical Center in Houston, Texas.

C.  Residuals of a Small Bowel Obstruction and Incidental Appendectomy

In its August 2005 rating decision, the RO granted entitlement to service connection for the Veteran's residuals of status post small bowel obstruction and incidental appendectomy.  A noncompsenable disability rating was assigned because the Veteran's small bowel obstruction did not result in symptomatic residuals with diarrhea, anemia, or the inability to gain weight.  Thereafter, the Veteran filed a timely notice of disagreement contesting the initial noncompensable disability rating. 

Under Diagnostic Code 7328, a 20 percent rating is warranted for symptomatic residuals with diarrhea, anemia, and inability to gain weight.  38 C.F.R. § 4.114, Diagnostic Code 7328.  A 40 percent rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Id.  Finally, a 60 percent rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  Id.  The note following Diagnostic Code 7328 indicates that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic Code 7301, which pertains to adhesions of the peritoneum.   38 C.F.R. § 4.114, Diagnostic Code 7301.  Likewise, the note following the rating criteria for peritoneal adhesions states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  The assignment of higher ratings under Diagnostic Code 7301 requires a showing of findings that can only be seen on x-ray or by way of an upper gastrointestinal series (barium meal).

At his March 2015 hearing before the Board, the Veteran testified that his service-connected residuals had worsened because he was unable to eat food without needing to excrete the food within a short period of time.  He also indicated that this disorder caused him to lose weight.  Finally, the Veteran indicated that he had a well-healed postoperative abdominal scar.

Based on these circumstances, as well as the passage of time since the Veteran's April 2005 VA examination, the RO should obtain the Veteran's updated treatment records, and then schedule him for an appropriate examination to determine the current severity of his service-connected residuals of status post small bowel obstruction and incidental appendectomy, as well as his postoperative abdominal scar.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims on appeal, including medical records from any VA and non-VA medical providers who have treated him for his bilateral heel spurs, psychiatric disorder, and residuals of status post small bowel obstruction and incidental appendectomy.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain updated medical records from the VA Medical Center in Houston, Texas.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether his current bilateral foot spurs or toenail deformities are related to his active military service.  The claims file and all electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed.

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether any previously or currently diagnosed bilateral foot disorder, to include heel spurs and toenail deformities, were caused or aggravated by his military service or any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be provided an appropriate examination to determine whether any previously or currently diagnosed psychiatric disorders are related to his military service.  The claims file and all electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed.   

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether any previously or currently diagnosed psychiatric disorders, to include intermittent explosive disorder, generalized anxiety disorder, and an unspecified depressive disorder, were caused or aggravated by his military service or any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded an appropriate examination to determine the severity of his service-connected residuals of status post small bowel obstruction and incidental appendectomy as well as his abdominal scars.  The claims file and all electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed. 

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis. Any indicated diagnostic tests and radiological studies must be accomplished.  Regarding the postoperative residuals of small bowel obstruction and incidental appendectomy, the examiner must report all current symptoms and related impairment.  Upon physical examination of the Veteran, the examiner must address the following:

(a) whether there is any evidence that the Veteran's postoperative residuals are symptomatic with diarrhea, anemia, and the inability to gain weight; 

(b) whether there is definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss; and 

(c) whether there is marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

If the examiner finds that residual adhesions constitute the predominant disability, the examiner must consider whether there is a history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  The examiner must address the severity of these residual adhesions.

Regarding the Veteran's abdominal scarring, the examiner must comment on the nature and severity of all related abdominal muscle impairment found, identifying the muscle(s) involved, and the nature and degree of related functions.  The examiner must also describe the scars in detail and note any tenderness, pain, and all related impairment of function. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

6.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

